UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6455



LARRY ANDRA MCKINNEY-BEY,

                                                Petitioner - Appellant,

             versus


ATTORNEY GENERAL OF          THE   UNITED   STATES;
KATHLEEN HAWK-SAWYER,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-115)


Submitted:    May 15, 2003                       Decided:   May 29, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part as modified by unpublished
per curiam opinion.


Larry Andra McKinney-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Andra McKinney-Bey seeks to appeal the district court’s

order denying relief on his habeas corpus action filed under 28

U.S.C. § 2241 (2000).       In his petition, Appellant sought an

immediate transfer from prison to a half-way house and monetary

damages for delaying his transfer. A review of the record indicates

that Appellant received the transfer on April 30, 2003; thus, his

request for habeas relief is moot.         See Nakell v. Attorney Gen. of

N. Carolina, 15 F.3d 319, 322 (4th Cir. 1994) (a case becomes moot

when the issues presented are no longer live, or when parties lack

a cognizable interest in the outcome).             Therefore, we deny a

certificate of appealability and dismiss the appeal as to this

claim.

     To the extent that Appellant sought money damages, such relief

is not available under § 2241.           As the district court found, an

action for monetary damages is properly pursued by way of a civil

rights action.   Thus, we affirm the district court’s dismissal of

Appellant’s claim for money damages, noting that the dismissal is

without prejudice as to Appellant’s right to bring a civil rights

action against the appropriate defendants for monetary damages.

However, we express no opinion regarding the merits of such an

action.

     Accordingly,   we   deny   a   certificate    of   appealability   and

dismiss Appellant’s habeas corpus claim as moot, and affirm the


                                     2
dismissal of Appellant’s action for money damages, as modified. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                    DISMISSED IN PART, AFFIRMED

                                    IN PART AS MODIFIED




                                3